DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification filed 12/14/18 is accepted.


The drawings filed 12/14/18 are accepted.

Allowable Subject Matter
Claims 1-22 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of key lock elements and functionality set forth in independent claims 1, 14 and 20 especially.
As in claim 1, the prior art of record fails to teach the combination of a key collar and center collar, a series of rotating pins disposed in the center collar having an ID surface, and an internal latch which rotationally locks the key collar to the center collar when the key and key collar are rotated to the key verification position.
As to claim 14, the prior art of record fails to teach or suggest the method of operating a key lock including the steps of inserting a key into a key collar disposed within a center collar, wherein the key collar and a series of rotating pins are disposed in the center collar in respective home positions and rotating the key collar using the key to a verification position, rotationally locking the key collar to the center collar…
As in claim 20, the prior art of record fails to teach a key lock including the combination of a key collar, a center collar rotatable on the key collar, a latch control mechanism, a fixed outer collar, wherein the center collar is rotatable within the outer collar, and a series of rotating pins, along with the functionality thereof.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675